Exhibit 10.2

SECOND AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

            THIS SECOND AMENDMENT, dated as of June 2, 2010, to Amended and
Restated Executive Employment Agreement, dated as of December 31, 2008, between
Daniel A. DeMatteo (“Executive”) and GameStop Corp. (the “Company”), as amended
as of April 5, 2010 (such agreement, as previously amended, the “Original
Agreement”).  (Defined terms used herein shall have the respective meanings
ascribed thereto in the Original Agreement.)

 

            WHEREAS, the Parties desire to modify the Original Agreement as
provided below;

 

            NOW, THEREFORE, the Parties hereby agree that the Original Agreement
shall be modified as follows:

 

1.         Executive’s Position/Duties.  Effective as of the date hereof, during
the term of the Original Agreement, including any renewal term, Executive shall
be Executive Chairman of the Company, and shall have all of the duties and
responsibilities of that position.

 

2.         Miscellaneous.  Except as modified by this Amendment mutatis
mutandis, all terms and conditions set forth in the Original Agreement shall
continue to apply and remain unchanged and in full force and effect, and any
reference in the Original Agreement to “this Agreement” shall mean the Original
Agreement as modified by this Amendment.

 

            IN WITNESS WHEREOF, the Parties have executed this Amendment as of
the date first above written.

 

EXECUTIVE:

 

 

/s/ Daniel A. DeMatteo___________

Daniel A. DeMatteo

 

THE COMPANY:

 

GAMESTOP CORP.

 

 

By: /s/ Paul Raines______________

Name:  Paul Raines

Title:  Chief Executive Officer

 